—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Price, J.), dated September 30, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant summary judgment, as the record contained no evidence from which one could conclude that the defendant had actual or constructive notice of the allegedly defective condition which allegedly caused the plaintiffs fall (see, Piacquadio v Recine Realty Corp., 84 NY2d 967; Gordon v American Museum of Natural History, 67 NY2d 836, 837; Rosario v New York City Tr. Auth., 215 AD2d 364). Rosenblatt, J. P., Thompson, Friedmann and Gold-stein, JJ., concur.